DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-18 are pending in this application and have been examined on the merits.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “70” has been used to designate both “o-rings” in Fig. 4 and pg. 19, line 15, and “the furnace” in Fig. 8 and pg. 27, lines 31-32. The specification should be amended to differentiate the labels of the two structures.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Primary oxidant conduit 332 in paras. [120] and [121] on pg. 24 and para. [0128] on pg. 26
Secondary oxidant conduit 342 in paras. [0121] and [0128] on pp. 24 and 26 respectively
 Pressure sensor 379 in para. [0128] on pg. 24
Sealing mechanism in paras. [0100] and [0103] on pp. 19 and 20 respectively
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
reference character 142 in Figs. 5, 8, and 11
Reference character 336 in Figs. 9, 10, and 12.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The term “instrument enclosure 116” on pg. 26, line 17 should be changed to “instrument enclosure 316” to maintain consistent labeling of the instrument enclosure.
Appropriate correction is required.
The label in the term “leads 104” on page 18, line 10 should be removed since it is stated that the lead it not shown earlier in the specification and the label 104 does not appear in the drawings.
Claim Objections
Claims 8 and 17 are objected to because of the following informalities:  
The language “primary and secondary first passages” in line 13 of claim 17 should be changed to “primary and secondary first reactant passages” to clearly differentiate between the first reactant passages and the second reactant passages.  Appropriate correction is required.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 4 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 5 of prior U.S. Patent No. 10,295,184. This is a statutory double patenting rejection.
Claim 1 of the immediate application is not being rejected with a statutory double patenting rejection, but is recited here since claim 4 of the immediate application depends on claim 1.
Regarding claim 1 of the immediate application, claims 1 and 5 of US 10,295,184 disclose an oxy-fuel burner with monitoring (line 1 of claim 1), comprising: a fuel passage terminating in a fuel nozzle (line 2 of claim 1); a primary oxidant passage terminating in an oxidant nozzle (lines 3-4 of claim 1); one or more sensors including: a nozzle temperature sensor (lines 9-10 of claim 1) for sensing at least one of an oxidant nozzle temperature and a fuel nozzle temperature (lines 10-11 of claim 1); and a position sensor (line 3 of claim 5) for sensing a burner installation angle (line 3 of claim 5), the position sensor being configured to sense one or more of a burner pitch and a burner roll (lines 4-5 of claim 5); and a data processor (line 16 of claim 1) programmed to receive data from the sensors (lines 16-17 of claim 1) and to determine based on at least a portion of the received data the presence or absence of an abnormal burner condition (lines 17- 19 of claim 1) including a potential partial obstruction of at least one of the primary oxidant passage and the fuel passage (lines 19-21 of claim 1) based on an increase or decrease in at least one of the oxidant nozzle temperature and the fuel nozzle temperature (lines 21-23 of claim 1), and to determine whether the burner is installed at a desired orientation (lines 6-8 of claim 5) with respect to at least one feature of the furnace based on the burner installation angle (lines 8-9 of claim 5).
Regarding claim 4 of the immediate application, claims 1 and 5 of US 10,295,184 disclose the invention of claim 1 and claims 1 and 4 of US 10,295,184 further disclose a secondary oxidant passage spaced apart at a fixed distance from the primary oxidant passage (lines 5-6 of claim 1); and a staging valve for proportioning oxidant between the primary and secondary oxidant passages (lines 7-8 of claim 1); the one or more sensors further including a staging valve position sensor (lines 11-13 of claim 1) for sensing a staging valve position as indicative of the relative proportion of oxidant being directed to the primary and secondary oxidant passages (lines 13-15 of claim 1); wherein the data processor is further programmed to determine the presence or absence of a partial obstruction of the primary oxidant passage (lines 23-26 of claim 1) based on the staging valve position and at least one of the fuel nozzle temperature and the oxidant nozzle temperature (lines 26-28 of claim 1).
Since claim 4 of the immediate application convers the exact same subject matter that claim 5 of US 10,295,184 does with the same language it  is considered the same invention. Claim 4 of the immediate application can be canceled or amended to no longer be coextensive in scope with claim 5 of US 10,295,184 to overcome this rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,295,184. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Regarding claim 1 of the immediate application, claims 1 and 5 of US 10,295,184 disclose an oxy-fuel burner with monitoring (line 1 of claim 1), comprising: a fuel passage terminating in a fuel nozzle (line 2 of claim 1); a primary oxidant passage terminating in an oxidant nozzle (lines 3-4 of claim 1); one or more sensors including: a nozzle temperature sensor (lines 9-10 of claim 1) for sensing at least one of an oxidant nozzle temperature and a fuel nozzle temperature (lines 10-11 of claim 1); and a position sensor (line 3 of claim 5) for sensing a burner installation angle (line 3 of claim 5), the position sensor being configured to sense one or more of a burner pitch and a burner roll (lines 4-5 of claim 5); and a data processor (line 16 of claim 1) programmed to receive data from the sensors (lines 16-17 of claim 1) and to determine based on at least a portion of the received data the presence or absence of an abnormal burner condition (lines 17- 19 of claim 1) including a potential partial obstruction of at least one of the primary oxidant passage and the fuel passage (lines 19-21 of claim 1) based on an increase or decrease in at least one of the oxidant nozzle temperature and the fuel nozzle temperature (lines 21-23 of claim 1), and to determine whether the burner is installed at a desired orientation (lines 6-8 of claim 5) with respect to at least one feature of the furnace based on the burner installation angle (lines 8-9 of claim 5). 
Claims 1 and 5 of US 10,295,184 disclose additional structure that is not claimed in claim 1 of the immediate application which shows that claims 1 and 5 of US 10,295,184 have a narrow scope contained completely in the scope of the immediate application. Since the scope of the immediate application completely contains the narrower scope of claims 1 and 5 of US 10,295,184, a terminal disclosure is required to prevent unjustified or improper timewise extension of the “right to exclude” and to prevent possible harassment by multiple assignees of invention claimed in claims 1 and 5 of US 10,295,184.
Regarding claim 2 of the immediate application, claims 1 and 5 of US 10,295,184 disclose the invention of claim 1 of the immediate application, and claim 2 of US 10,295,184 discloses wherein the data processor is programmed to base its determination at least in part upon changes in at least a portion of the received data with time (see claim 2 of US 10,295,184).
Regarding claim 3 of the immediate application, claims 1 and 5 of US 10,295,184 disclose the invention of claim 1 of the immediate application, and claim 3 of US 10,295,184 discloses the one or more sensors further including an oxidant pressure sensor positioned in the primary oxidant passage for sensing a primary oxidant pressure; wherein the data processor is programmed to identify a potential partial obstruction of the primary oxidant passage based on a change to the primary oxidant pressure and at least one of the fuel nozzle temperature and the oxidant nozzle temperature (see claim 3 of US 10,295,184).
Regarding claim 5 of the immediate application, claims 1 and 5 of US 10,295,184 disclose the invention of claim 1 of the immediate application and claims 1 and 5 of US 10,295,184 disclose a secondary oxidant passage spaced apart at a fixed distance from the primary oxidant passage (lines 5-6 of claim 1); and a staging valve for proportioning oxidant between the primary and secondary oxidant passages (lines 7-8 of claim 1); the one or more sensors further including: a staging valve position sensor (lines 12-13 of claim 1) for sensing a staging valve position as indicative of the relative proportion of oxidant being directed to the primary and secondary oxidant passages (lines 13-15 of claim 1); wherein the data processor is further programmed to determine the presence or absence of one or more of a partial obstruction of one of the primary oxidant passage and the secondary oxidant passage (lines 19-20 of claim 1).
Claims 1 and 5 of US 10,295,184 and the claims that depend on claim 1 of US 10,295,184 do not disclose an oxidant pressure sensor for sensing an oxidant pressure at one or more of upstream of the staging valve, downstream of the staging valve in the primary oxidant passage, and downstream of the staging valve in the secondary oxidant passage; a function of the data processor to determine a sub-optimal staging valve position based on the staging valve position; and a function of the data processor to detect the oxidant pressure at one or more of upstream of the staging valve, downstream of the staging valve in the primary oxidant passage, and downstream of the staging valve in the secondary oxidant passage.
However, independent claim 8 of US 10,295,184 does disclose an oxidant pressure sensor (line 13 of claim 8) for sensing an oxidant pressure at one or more of upstream of the staging valve, downstream of the staging valve in the primary oxidant passage, and downstream of the staging valve in the secondary oxidant passage (lines 13-17 of claim 8); a function of the data processor to determine a sub-optimal staging valve position (lines 29-34 of claim 8) based on the staging valve position; and a function of the data processor to detect the oxidant pressure at one or more of upstream of the staging valve, downstream of the staging valve in the primary oxidant passage, and downstream of the staging valve in the secondary oxidant passage (lines 34-38 of claim 8).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the oxy-fuel burner of claims 1 and 5 of US 10,295,184 to include the oxidant pressure sensor of claim 8 of US 10,295,184, as well as the additional data processor functionality in order to more reliably determine when there is an obstruction or functional failure within the oxy-fuel burner.
Regarding claim 6 of the immediate application, claims 1, 5, and 8 of US 10,295,184 disclose the invention of claim 5 of the immediate application, and claim 9 of US 10,295,184 discloses two pressure sensors, one positioned on either side of a flow restriction device in at least one of the fuel passage, the primary oxidant passage, and the secondary oxidant passage, for sensing a pressure upstream of the flow restriction device, a pressure downstream of the flow restriction device, and a differential pressure across the flow restriction device as indicative of flow rate; wherein the data processor is further programmed to determine the presence or absence of an abnormal burner condition based on the differential pressure and one of the pressures upstream and downstream of the flow restriction device (see claim 9 of US 10,295,184).
Regarding claim 7 of the immediate application, claims 1 and 5 of US 10,295,184 disclose the invention of claim 1 of the immediate application, and claim 4 of US 10,295,184 discloses a burner block having a hot face adjacent to the furnace; and a burner block temperature sensor for sensing a burner block temperature near the hot face; wherein the data processor is further programmed to determine the presence or absence of one or more of burner block overheating and flame asymmetry based on the burner block temperature (see claim 4 of US 10,295,184).
Regarding claim 8 of the immediate application, claims 1 and 5 of US 10,295,184 disclose the invention of claim 1 of the immediate application, and claim 6 of US 10,295,184 discloses a data collector programmed to provide power to individual sensors only when data is to be collected, based on one or both of a combination of sensed data and a periodic schedule, and taking into account the specific requirements of each of the individual sensors; a transmitter for wirelessly transmitting sensor data from the data collector to the data processor; and a local power generation system for powering the data collector, the sensors, and the transmitter (see claim 6 of US 10,295,184).
Regarding claim 9 of the immediate application, claims 1 and 5 of US 10,295,184 disclose the invention of claim 1 of the immediate application, and claim 7 of US 10,295,184 discloses wherein the oxidant passage is annular and surrounds the fuel passage (see claim 9 of US 10,295,184).
Regarding claim 10 of the immediate application, claims 10 and 13 of US 10,295,184 disclose a method of determining an operating condition of an oxy-fuel burner (lines1-2 of claim 10) including a fuel passage terminating in a fuel nozzle (lines 2-3 of claim 10), a primary oxidant passage terminating in an oxidant nozzle (lines 3-4 of claim 10), and a burner block having a face adjacent to the furnace (lines 7-8 of claim 10), the method comprising: sensing at least one of an oxidant nozzle temperature and a fuel nozzle temperature (lines 9-10 of claim 10); sensing a burner installation angle indicative of one or more of a burner pitch and a burner roll (lines 2-3 of claim 13); comparing the at least one nozzle temperature to a threshold temperature (lines 11-12 of claim 10); determining a potential partial obstruction of one of the oxidant nozzle and fuel nozzle (lines 13-14 of claim 10) based on an increase or decrease in the at least one nozzle temperature (lines 14-15 of claim 10); and determining whether the burner is installed at a desired orientation with respect to at least one feature of the furnace based on the burner installation angle (lines4-6 of claim 13). 
Claims 10 and 13 of US 10,295,184 disclose additional structure that is not claimed in claim 10 of the immediate application which shows that claims 10 and 13 of US 10,295,184 have a narrow scope contained completely in the scope of the immediate application. Since the scope of the immediate application completely contains the narrower scope of claims 1 and 5 of US 10,295,184, a terminal disclosure is required to prevent unjustified or improper timewise extension of the “right to exclude” and to prevent possible harassment by multiple assignees of invention claimed in claims 1 and 5 of US 10,295,184.
Regarding claim 11 of the immediate application, claims 10 and 13 of US 10,295,184 disclose the method of claim 10 of the immediate application and claim 11 of US 10,295,184 further discloses sensing an oxidant pressure; determining a potential partial obstruction of the oxidant nozzle based on the oxidant pressure and the at least one nozzle temperature (see claim 11 of US 10,295,184).
Regarding claim 12 of the immediate application, claims 10 and 13 of US 10,295,184 disclose the method of claim 10 of the immediate application and claim 10 of US 10,295,184 further discloses the burner further including a secondary oxidant passage spaced apart at a fixed distance from the primary oxidant passage (lines 4-5 of claim 10) and a staging valve for proportioning oxidant between the primary and secondary oxidant passages (lines 5-7 of claim 10), the method further comprising: sensing an oxidant pressure at a location selected from upstream of the staging valve, downstream of the staging valve in the primary oxidant passage, and downstream of the staging valve in the secondary oxidant passage (16-20 of claim 10); sensing a staging valve position indicating the proportion of oxidant being directed to the primary and secondary oxidant passages (lines 21-23 of claim 10); determining one or more of a potential partial obstruction of one of the primary oxidant passage and the secondary oxidant passage (lines 24-26 of claim 10) and a sub-optimal staging valve position (lines 26-27 of claim 10) based on the staging valve position (lines 27 of claim 10) and the oxidant pressure at one or more of upstream of the staging valve, downstream of the staging valve in the primary oxidant passage, and downstream of the staging valve in the secondary oxidant passage (lines 27-31 of claim 10).
Regarding claim 13 of the immediate application, claims 10 and 13 of US 10,295,184 disclose the method of claim 12 of the immediate application and claim 12 of US 10,295,184 further discloses sensing pressures at two locations, one on either side of a flow restriction device in at least one of the fuel passage, the primary oxidant passage, and the secondary oxidant passage; determining a flow rate from the pressures at the two locations; and determining the presence or absence of an abnormal burner condition based on the flow rate and the pressure of at least one of the two locations (see claim 12 of US 10,295,184).
Regarding claim 14 of the immediate application, claims 1 and 5 of US 10,295,184 disclose an oxy-fuel burner with monitoring (line 1 of claim 1), comprising: a primary first reactant passage terminating in an first reactant nozzle (lines 3-4 of claim 1 disclose a primary oxidant passage terminating in a oxidant nozzle. The examiner considers oxidant to be one of two reactants); a primary second reactant passage terminating in a second reactant nozzle (line 2 of claim 1 discloses a fuel passage terminating in a fuel nozzle. The examiner considers fuel to be the other of two reactants); one or more sensors including: a nozzle temperature sensor (lines 9-10 of claim 1) for sensing at least one of the reactant nozzles (lines 10-11 of claim 1); and a position sensor (line 3 of claim 5) for sensing a burner installation angle (line 3 of claim 5), the position sensor being configured to sense one or more of a burner pitch and a burner roll (lines 4-5 of claim 5); and a data processor (line 16 of claim 1) programmed to receive data from the sensors (lines 16-17 of claim 1) and to determine based on at least a portion of the received data the presence or absence of an abnormal burner condition (lines 17- 19 of claim 1) including a potential partial obstruction of at least one of the primary first reactant passage and the primary second reactant passage (lines 19-21 of claim 1) based on an increase or decrease in at least one nozzle temperature (lines 21-23 of claim 1), and to determine whether the burner is installed at a desired orientation (lines 6-8 of claim 5) with respect to at least one feature of the furnace based on the burner installation angle (lines 8-9 of claim 5); wherein one of the first and second reactants is fuel (line 2 of claim 1) and the other of the first and second reactants is oxidant (lines 3-4 of claim 1).
Claims 1 and 5 of US 10,295,184 disclose additional structure that is not claimed in claim 14 of the immediate application which shows that claims 1 and 5 of US 10,295,184 have a narrow scope contained completely in the scope of the immediate application. Since the scope of the immediate application completely contains the narrower scope of claims 1 and 5 of US 10,295,184, a terminal disclosure is required to prevent unjustified or improper timewise extension of the “right to exclude” and to prevent possible harassment by multiple assignees of invention claimed in claims 1 and 5 of US 10,295,184.
Regarding claim 15 of the immediate application, claims 1 and 5 of US 10,295,184 disclose the invention of claim 14 of the immediate application and claim 3 of US 10,295,184 discloses the one or more sensors further including a first reactant pressure sensor positioned in the primary first reactant passage for sensing a primary first reactant pressure; wherein the data processor is programmed to identify a potential partial obstruction of the primary first reactant passage based on a change to the first reactant pressure and the at least one nozzle temperature (see claim 3 of US 10,295,184).
Regarding claim 16 of the immediate application, claims 1 and 5 of US 10,295,184 disclose the invention of claim 14 of the immediate application and claim 1 of US 10,295,184 further discloses a secondary first reactant passage spaced apart at a fixed distance from the primary first reactant passage (lines 5-6 of claim 1); and a staging valve for proportioning the first reactant between the primary and secondary first reactant passages (lines 7-8 of claim 1); the one or more sensors further including a staging valve position sensor (lines 11-13 of claim 1) for sensing a staging valve position as indicative of the relative proportion of the first reactant being directed to the primary and secondary first reactant passages (lines 13-15 of claim 1); wherein the data processor is further programmed to determine the presence or absence of a partial obstruction of the primary first reactant passage (lines 23-26 of claim 1) based on the staging valve position and the at least one nozzle temperature (lines 26-28 of claim 1).
Regarding claim 17 of the immediate application, claims 1 and 5 of US 10,295,184 disclose the invention of claim 14 of the immediate application and claims 1 and 5 of US 10,295,184 further disclose a secondary first reactant passage spaced apart at a fixed distance from the primary first reactant passage (lines 5-6 of claim 1); and a staging valve for proportioning the first reactant between the primary and secondary first reactant passages (lines 7-8 of claim 1); the one or more sensors further including: a staging valve position sensor (lines 12-13 of claim 1) for sensing a staging valve position as indicative of the relative proportion of the first reactant being directed to the primary and secondary first passages (lines 13-15 of claim 1); wherein the data processor is further programmed to determine the presence or absence of one or more of a partial obstruction of one of the primary first reactant passage and the secondary first reactant passage (lines 19-20 of claim 1).
Claims 1 and 5 of US 10,295,184 and the claims that depend on claim 1 of US 10,295,184 do not disclose a first reactant pressure sensor for sensing a first reactant pressure at one or more of upstream of the staging valve, downstream of the staging valve in the primary first reactant passage, and downstream of the staging valve in the secondary first reactant passage; a function of the data processor to determine a sub-optimal staging valve position based on the staging valve position; and a function of the data processor to detect the first reactant pressure at one or more of upstream of the staging valve, downstream of the staging valve in the primary first reactant passage, and downstream of the staging valve in the secondary first reactant passage.
However, independent claim 8 of US 10,295,184 does disclose a first reactant pressure sensor (line 13 of claim 8) for sensing a first reactant pressure at one or more of upstream of the staging valve, downstream of the staging valve in the primary first reactant passage, and downstream of the staging valve in the secondary first reactant passage (lines 13-17 of claim 8); a function of the data processor to determine a sub-optimal staging valve position (lines 29-34 of claim 8) based on the staging valve position; and a function of the data processor to detect the first reactant pressure at one or more of upstream of the staging valve, downstream of the staging valve in the primary first reactant passage, and downstream of the staging valve in the secondary first reactant passage (lines 34-38 of claim 8).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the oxy-fuel burner of claims 1 and 5 of US 10,295,184 to include the oxidant pressure sensor of claim 8 of US 10,295,184, as well as the additional data processor functionality in order to more reliably determine when there is an obstruction or functional failure within the oxy-fuel burner.
Regarding claim 18 of the immediate application, claims 1 and 5 of US 10,295,184 disclose the invention of claim 14 of the immediate application and claim 4 of US 10,295,184 discloses a burner block having a hot face adjacent to the furnace; and a burner block temperature sensor for sensing a burner block temperature near the hot face; wherein the data processor is further programmed to determine the presence or absence of one or more of burner block overheating and flame asymmetry based on the burner block temperature (see claim 4 of US 10,295,184).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the indefinite language "based on one or both of a combination of sensed data and a periodic schedule" in lines 2-3 of claim 8. This language is indefinite as it recites a single limitation in “a combination of sensed data and a periodic schedule” but also indicates a choice between “one or both” of the following limitations. It is unclear whether the limitation is being claimed as at least one of sensed data and a periodic schedule or simply the combination of both sensed data and a periodic schedule. The language may further be interpreted to mean one or both of a periodic schedule and data from a combination of sensors. For examination purposes, the language “based on one or both of a combination of sensed data and a periodic schedule” is being interpreted to say “one or both of a periodic schedule and data from a combination of sensors”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0318274 (referred to as Krull) in view of KR 100705678 (referred to as Kwon).
Regarding claim 1, Krull discloses an oxy-fuel burner with monitoring (combustor cans 120), comprising: a fuel passage (see annotated Fig. 1 below) terminating in a fuel nozzle (fuel nozzles 160) and a primary oxidant passage (see annotated Fig. 1 below) terminating in an oxidant nozzle (diffuser 150 acts as a nozzle to the air entering the combustor can 120. See Fig. 3 and para. [0017]); one or more sensors including: a nozzle temperature sensor (temperature detector 60. See para. [0012]) for sensing at least one of an oxidant nozzle temperature and a fuel nozzle temperature (para. [0012] discloses at least one temperature sensors being used to measure the temperature near the exit of fuel nozzles); and a data processor (control unit 65) programmed to receive data from the sensors (para. [0015] discloses control unit 65 receiving signals from temperature detector 60) and to determine based on at least a portion of the received data the presence or absence of an abnormal burner condition (para. [0015] discloses control unit 65 determining the abnormal burner conditions of flame holding and flashback) including a potential partial obstruction of at least one of the primary oxidant passage and the fuel passage (flame holding and flashback are considered obstructions by the examiner as evident by the second Merriam-Webster definition of obstruct which is "to hinder from passage, action, or operation". Since the effects of flame holding and flashback hinder the operation of a burner, they fall under this definition of obstruction) based on an increase or decrease in at least one of the oxidant nozzle temperature and the fuel nozzle temperature (see para. [0015]),
Additionally, Krull does not disclose a position sensor for sensing a burner installation angle; the position sensor being configured to sense one or more of a burner pitch and a burner roll.
However, Kwon does disclose a position sensor (angle sensor 12) for sensing a burner installation angle (para. [0039] discloses angle sensor 12 being used to sense the angle of nozzle 4 of burners 3); the position sensor being configured to sense one or more of a burner pitch and a burner roll (para. [0039] and Fig. 2 disclose angle sensors 12 being capable of sensing the pitch of nozzle 12 which is a component of burner 3) ;and a data processor programmed to determine whether the burner is installed at a desired orientation with respect to at least one feature of the furnace based on the burner installation angle (para. [0049] of the translation of Kwon discloses a control unit 100 which is programmed to determine if the angle of nozzle 4 matches a preset angle value).
Krull and Kwon are considered analogous to the claimed invention because they both are in the field of combustion. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the combustor of Krull to include the position sensor of Kwon in order to ensure the angle of the installed combustor is correct (para. [0029] of Kwon translation).
Regarding claim 2, Krull in view of Kwon disclose the invention of claim 1 and the combination further discloses wherein the data processor is programmed to base its determination at least in part upon changes in at least a portion of the received data with time (Fig. 5 and para. [0020] of Krull disclose that the controller is responsive to a change of data over time).
Regarding claim 14, Krull discloses an oxy-fuel burner with monitoring (combustor cans 120), comprising: a primary first reactant passage (see annotated Fig. 1 below) terminating in a first reactant nozzle (diffuser 150 acts as a nozzle to the air entering the combustor can 120. See Fig. 3 and para. [0017]); a primary second reactant passage (see annotated Fig. 1 below) terminating in a second reactant nozzle (fuel nozzles 160); one or more sensors including a nozzle temperature sensor (temperature detector 60. See para. [0012]) for sensing a nozzle temperature of at least one of the reactant nozzles (para. [0012] discloses at least one temperature sensors being used to measure the temperature near the exit of fuel nozzles); and a data processor (control unit 65) programmed to receive data from the sensors (para. [0015] discloses control unit 65 receiving signals from temperature detector 60) and to determine based on at least a portion of the received data the presence or absence of an abnormal burner condition (para. [0015] discloses control unit 65 determining the abnormal burner conditions of flame holding and flashback) including a potential partial obstruction of at least one of the primary first reactant passage and the primary second reactant passage (flame holding and flashback are considered obstructions by the examiner as evident by the second Merriam-Webster definition of obstruct which is "to hinder from passage, action, or operation". Since the effects of flame holding and flashback hinder the operation of a burner, they fall under this definition of obstruction) based on an increase or decrease in the at least one nozzle temperature (see para. [0015]), and to determine whether the burner is installed at a desired orientation with respect to at least one feature of the furnace based on the burner installation angle (para. [0049] of the translation of Kwon discloses a control unit 100 which is programmed to determine if the angle of nozzle 4 matches a preset angle value); and wherein one of the first and second reactants is fuel (para. [0017] discloses one reactant being a combust fuel) and the other of the first and second reactants is oxidant (para. [0017] discloses one reactant being compressed air 115).
Krull does not disclose one or more sensors including a nozzle temperature sensor for sensing a nozzle temperature of at least one of the reactant nozzles; and a data processor programmed to receive data from the sensors and to determine based on at least a portion of the received data the presence or absence of an abnormal burner condition including a potential partial obstruction of at least one of the primary first reactant passage and the primary second reactant passage based on an increase or decrease in the at least one nozzle temperature, and to determine whether the burner is installed at a desired orientation with respect to at least one feature of the furnace based on the burner installation angle.
Krull does not disclose a position sensor for sensing a burner installation angle, the position sensor being configured to sense one or more of a burner pitch and a burner roll.
However, Kwon does disclose a position sensor (angle sensor 12) for sensing a burner installation angle (para. [0039] discloses angle sensor 12 being used to sense the angle of nozzle 4 of burners 3), the position sensor being configured to sense one or more of a burner pitch and a burner roll (para. [0039] and Fig. 2 disclose angle sensors 12 being capable of sensing the pitch of nozzle 12 which is a component of burner 3).
Krull and Kwon are considered analogous to the claimed invention because they both are in the field of combustion. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the combustor of Krull to include the position sensor of Kwon in order to ensure the angle of the installed combustor is correct (para. [0029] of Kwon translation).
Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krull in view of Kwon as applied to claims 1 and 14 above, and further in view of US 5,605,452 (referred to as Robertson).
Regarding claim 3, Krull in view of Kwon disclose the invention of claim 1 and the combination further discloses wherein the data processor is programmed to identify a potential partial obstruction of the primary oxidant passage based on at least one of the fuel nozzle temperature and the oxidant nozzle temperature (para. [0015] discloses control unit 65 determining the abnormal burner conditions of flame holding and flashback based on a sensed temperature).
Krull in view of Kwon do not disclose an oxidant pressure sensor positioned in the primary oxidant passage for sensing a primary oxidant pressure; wherein a data processor is programmed to identify a potential partial obstruction of the primary oxidant passage based on a change to the primary oxidant pressure.
However Robertson does disclose an oxidant pressure sensor (pressure transducers 132, 134, and 136) positioned in the primary oxidant passage (at least Fig. 5 and col 5, lines 55-64 disclose pressure transducer 134 being positioned in air flow 118) for sensing a primary oxidant pressure (see col. 5, lines 58-61); wherein a data processor is programmed to identify a potential partial obstruction of the primary oxidant passage (col. 6, lines 4-13 disclose control system 130 measuring and varying reactant flows to prevent the loss of an optimum equivalence ratio. A suboptimal equivalence ratio is considered to be an obstruction of burner operation by the examiner) based on a change to the primary oxidant pressure (see col. 6, lines 4-13).
Krull and Robertson are considered analogous to the claimed invention because they both are in the field of combustion. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the combustor of Krull to include the pressure sensor system of Robertson in order to ensure an optimal fuel to oxidant equivalence ratio (Robertson, col. 6, lines 4-13).
Regarding claim 15, Krull in view of Kwon disclose the invention of claim 14 but the combination does not disclose the one or more sensors further including a first reactant pressure sensor for sensing a primary first reactant pressure; wherein the data processor is programmed to identify a potential partial obstruction of the primary first reactant passage based on a change to the first reactant pressure and the at least one nozzle temperature.
However, Robertson does disclose one or more sensors further including a first reactant pressure sensor (pressure transducers 132, 134, and 136) for sensing a primary first reactant pressure (see col. 5, lines 58-61); wherein the data processor is programmed to identify a potential partial obstruction of the primary first reactant passage based on a change to the first reactant pressure and the at least one nozzle temperature (col. 6, lines 4-13 disclose control system 130 measuring and varying reactant flows to maintain an optimum equivalence ratio. A suboptimal equivalence ratio is considered to be an obstruction of burner operation by the examiner).
Krull and Robertson are considered analogous to the claimed invention because they both are in the field of combustion. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the combustor of Krull to include the pressure sensor system of Robertson in order to ensure an optimal fuel to oxidant equivalence ratio (Robertson, col. 6, lines 4-13).
Claims 4-5 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krull in view of Kwon and Robertson as applied to claims 1 and 14 above, and further in view of US 8,172,566 (referred to as Watson).
Regarding claim 4, Krull in view of Kwon and Robertson disclose the invention of claim 1 and the combination further discloses a staging valve (valves 152, 154, and 156 of Robertson. Fig. 5 and col. 6, lines 4-13 disclose at least valves 152 and 154 being staging valves since they control the distribution of reactants to the first and second combustion stages) for proportioning oxidant between the primary and secondary oxidant passages (Fig. 5 and col. 5, lines 38-43 of Robertson discloses valves 152 and 154 being used to proportion the reactants between fuel supply 110 and fuel supply 120); the one or more sensors further including a staging valve position sensor (col. 6, lines 1-3 of Robertson disclose the use of a valve position sensor) for sensing a staging valve position (the ability to sense valve position is inherent to a valve position sensor) as indicative of the relative proportion of oxidant being directed to the primary and secondary oxidant passages (col. 5, lines 38-43 and col. 6, lines 1-13 of Robertson disclose valve position sensors which indicate the positions of valves 152, 154, and 156 and, in turn, the respective flows of the fuel and air.); wherein the data processor is further programmed to determine the presence or absence of a partial obstruction of the primary oxidant passage (col. 6, lines 4-13 of Robertson disclose control system 130 varying reactant flows to maintain an optimum equivalence ratio. A suboptimal equivalence ratio is considered to be an obstruction of burner operation by the examiner) based on the staging valve position (col. 5, line 55 to col. 6, line 3 of Robertson discloses the valve position senor being used to determine the flow data used by control system 130) and at least one of the fuel nozzle temperature and the oxidant nozzle temperature (para. [0015] of Krull discloses control unit 65 determining the abnormal burner conditions of flame holding and flashback based on a sensed temperature).
Krull in view of Kwon and Robertson do not explicitly disclose an oxidant passage geometry in which the secondary oxidant passage is spaced apart at a fixed distance from the primary oxidant passage.
However, Watson does disclose an oxidant passage geometry in which a secondary oxidant passage (second oxidant gas passage 56) is spaced apart at a fixed distance from the primary oxidant passage (see Fig. 4).
Krull and Watson are considered analogous to the claimed invention because they both are in the field of combustion. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the combustor of Krull to have the secondary oxidant passage geometry of Watson in order to combust any remaining fuel after the initial combustion stage (Watson, col. 5, lines 36-46).
Regarding claim 5, Krull in view of Kwon, Robertson, and Watson disclose the invention of claim 1 and the combination further discloses a secondary oxidant passage (second oxidant gas passage 56 of Watson) spaced apart at a fixed distance from the primary oxidant passage (see Fig. 4 of Watson); and a staging valve (valves 152, 154, and 156 of Robertson. Fig. 5 and col. 6, lines 4-13 disclose at least valves 152 and 154 being staging valves since they control the distribution of reactants to the first and second combustion stages) for proportioning oxidant between the primary and secondary oxidant passages (Fig. 5 of Robertson discloses valves 152 and 154 being used to proportion fuel supply 110 and fuel supply 120. col. 5, lines 38-43 disclose an air-staged equivalent where the fuel supplies and the oxidant supplies are swapped); the one or more sensors further including: an oxidant pressure sensor (pressure transducers 132, 134, and 136 of Robertson) for sensing an oxidant pressure at one or more of upstream of the staging valve, downstream of the staging valve in the primary oxidant passage, and downstream of the staging valve in the secondary oxidant passage (at least Fig. 5 and col. 5, lines 55-64 of Robertson disclose pressure transducers 132, 134, and 136 being positioned in reactant flows 112, 118, and 122 upstream of valves 152, 154, and 156); and a staging valve position sensor (col. 6, lines 1-3 of Robertson disclose the use of a valve position sensor) for sensing a staging valve position (the ability to sense valve position is inherent to a valve position sensor) as indicative of the relative proportion of oxidant being directed to the primary and secondary oxidant passages (col. 5, lines 38-43 and col. 6, lines 1-13 of Robertson disclose valve position sensors which indicate the positions of valves 152, 154, and 156 and, in turn, the respective flows of the fuel and air); wherein the data processor is further programmed to determine the presence or absence of one or more of a partial obstruction of one of the primary oxidant passage and the secondary oxidant passage (para. [0015] of Krull discloses control unit 65 determining  the abnormal burner conditions of flame holding and flashback based on a sensed temperature) and a sub-optimal staging valve position (col. 6, lines 4-13 of Robertson disclose control system 130 varying reactant flows by altering valves 152, 154, and 156 when the reactant flows are sub-optimal) based on the staging valve position (col. 5, line 55 to col. 6, line 3 of Robertson discloses the valve position senor being used in addition to/in place of pressure transducers 132, 134, and 136 to determine the flow data used by control system 130) and the oxidant pressure at one or more of upstream of the staging valve, downstream of the staging valve in the primary oxidant passage, and downstream of the staging valve in the secondary oxidant passage (col. 5, line 55 to col. 6, line 3 of Robertson discloses pressure transducers 132, 134, and 136 being used to determine the flow data used by control system 130).
Regarding claim 16, Krull in view of Kwon and Robertson disclose the invention of claim 14 and the combination further discloses a staging valve (valves 152, 154, and 156 of Robertson. Fig. 5 and col. 6, lines 4-13 disclose at least valves 152 and 154 being staging valves since they control the distribution of reactants to the first and second combustion stages) for proportioning the first reactant between the primary and secondary first reactant passages (Fig. 5 of Robertson discloses valves 152 and 154 being used to proportion fuel supply 110 and fuel supply 120. col. 5, lines 38-43 disclose an air-staged equivalent where the fuel supplies and the oxidant supplies are swapped); the one or more sensors further including a staging valve position sensor (col. 6, lines 1-3 of Robertson disclose the use of a valve position sensor) for sensing a staging valve position (the ability to sense valve position is inherent to a valve position sensor) as indicative of the relative proportion of the first reactant being directed to the primary and secondary first reactant passages (col. 6, lines 1-13 of Robertson disclose valve position sensors which indicate the positions of valves 152, 154, and 156 and, in turn, the respective flows of the fuel and air. Col. 5, lines 38-43 disclose an air-staged equivalent where oxidant is separated into two stages rather than fuel); wherein the data processor is further programmed to determine the presence or absence of a partial obstruction of the primary first reactant passage based on the staging valve position and the at least one nozzle temperature (para. [0015] of Krull discloses control unit 65 determining the abnormal burner conditions of flame holding and flashback based on a sensed temperature).
Krull in view of Kwon and Robertson do not explicitly disclose an oxidant passage geometry in which the secondary oxidant passage is spaced apart at a fixed distance from the primary oxidant passage.
However, Watson does disclose an oxidant passage geometry in which a secondary oxidant passage (second oxidant gas passage 56 of Watson) is spaced apart at a fixed distance from the primary oxidant passage (see Fig. 4 of Watson).
Krull and Watson are considered analogous to the claimed invention because they both are in the field of combustion. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the combustor of Krull to have the secondary oxidant passage geometry of Watson in order to combust any remaining fuel after the initial combustion stage (Watson, col. 5, lines 36-46).
Regarding claim 17, Krull in view of Kwon, Robertson, and Watson disclose the invention of claim 14 and the combination further discloses a secondary first reactant passage (second oxidant gas passage 56 of Watson) spaced apart at a fixed distance from the primary first reactant passage (see Fig. 4 of Watson); and a staging valve (valves 152, 154, and 156 of Robertson. Fig. 5 and col. 6, lines 4-13 disclose at least valves 152 and 154 being staging valves since they control the distribution of reactants to the first and second combustion stages) for proportioning the first reactant between the primary and secondary first reactant passages (Fig. 5 of Robertson discloses valves 152 and 154 being used to proportion fuel supply 110 and fuel supply 120. col. 5, lines 38-43 disclose an air-staged equivalent where the fuel supplies and the oxidant supplies are swapped); the one or more sensors further including: a first reactant pressure sensor (pressure transducers 132, 134, and 136 of Robertson) for sensing a first reactant pressure at one or more of upstream of the staging valve, downstream of the staging valve in the primary first reactant passage, and downstream of the staging valve in the secondary first reactant passage (at least Fig. 5 and col. 5, lines 55-64 of Robertson disclose pressure transducers 132, 134, and 136 being positioned in reactant flows 112, 118, and 122 upstream of valves 152, 154, and 156); and a staging valve position sensor (col. 6, lines 1-3 of Robertson disclose the use of a valve position sensor) for sensing a staging valve position (the ability to sense valve position is inherent to a valve position sensor) as indicative of the relative proportion of the first reactant being directed to the primary and secondary first passages (col. 6, lines 1-13 of Robertson disclose valve position sensors which indicate the positions of valves 152, 154, and 156 and, in turn, the respective flows of the fuel and air. Col.  5, lines 38-43 disclose an air-staged equivalent where oxidant is separated into two stages rather than fuel); wherein the data processor is further programmed to determine the presence or absence of one or more of a partial obstruction of one of the primary first reactant passage and the secondary first reactant passage (para. [0015] of Krull discloses control unit 65 determining  the abnormal burner conditions of flame holding and flashback based on a sensed temperature) and a sub-optimal staging valve position (col. 6, lines 4-13 of Robertson disclose control system 130 varying reactant flows by altering valves 152, 154, and 156 when the reactant flows are sub-optimal) based on the staging valve position (col. 5, line 55 to col. 6, line 3 of Robertson discloses the valve position senor being used in addition to pressure transducers 132, 134, and 136 to determine the flow data used by control system 130) and the first reactant pressure at one or more of upstream of the staging valve, downstream of the staging valve in the primary first reactant passage, and downstream of the staging valve in the secondary first reactant passage (col. 5, line 55 to col. 6, line 3 of Robertson discloses pressure transducers 132, 134, and 136 being used to determine the flow data used by control system 130).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krull in view of Kwon, Robertson, and Watson as applied to claim 5 above, and further in view of US 5,172,547 (referred to as Lawrence).
Regarding claim 6, Krull in view of Kwon, Robertson, and Watson disclose the invention of claim 5 and the combination further discloses two pressure sensors (two of pressure transducers 132, 134, and 136 of Robertson).
Krull in view of Kwon, Robertson, and Watson do not disclose a configuration of pressure sensors where the two pressure sensors are positioned on either side of a flow restriction device in at least one of the fuel passage, the primary oxidant passage, and the secondary oxidant passage, for sensing a pressure upstream of the flow restriction device, a pressure downstream of the flow restriction device, and a differential pressure across the flow restriction device as indicative of flow rate; wherein the data processor is further programmed to determine the presence or absence of an abnormal burner condition based on the differential pressure and one of the pressures upstream and downstream of the flow restriction device.
However Lawrence does disclose a configuration of pressure sensors where the two pressure sensors are positioned on either side of a flow restriction device (at least Figs. 1 and 4 disclose pressure transducers 25 and 27 being positioned on either side of throat 32.) in at least one of the fuel passage, the primary oxidant passage, and the secondary oxidant passage (Fig. 4 discloses pressure transducers 25 and 27 being located in the fuel passage made up of throat 32, exit throat 34, and exit port 37), for sensing a pressure upstream of the flow restriction device (Fig. 4 discloses transducer 25 being located upstream of throat 32 so that it senses the pressure in that location), a pressure downstream of the flow restriction device (Fig. 4 discloses transducer 27 being located downstream of throat 32), and a differential pressure across the flow restriction device (col. 4, line 62 to col. 5, line 7 discloses a flow rate being calculated with two sensed pressures. As evidenced by Robertson col. 1, lines 19-27, flow rate can be described with a differential pressure) as indicative of flow rate (see col. 2, lines 36-46); wherein the data processor is further programmed to determine the presence or absence of an abnormal burner condition (Fig. 8 and col. 4, lines 51-61 disclose controller 16 detecting and compensating for the abnormal burner condition of reverse-flow) based on the differential pressure (see col. 8, lines 51-61) and one of the pressures upstream and downstream of the flow restriction device (see Figs. 4 and 8, as well as col. 4, lines 51-61).
Krull and Lawrence are considered analogous to the claimed invention because they both are in the field of combustion. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the combustor of Krull to include the pressure differential system of Lawrence in order to more accurately calculate the flow rate of fuel and/or oxidant as it enters the combustor (Lawrence, col. 4, lines 51-61).
Claims 7, 10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krull in view of Kwon as applied to claims 1 and 14 above, and further in view of US 2011/0146543 (referred to as Marcano).
Regarding claim 7, Krull in view of Kwon disclose the invention of claim 1 but the combination does not explicitly disclose a burner having a hot face adjacent to the furnace; and a burner block temperature sensor for sensing a burner block temperature near the hot face; wherein the data processor is further programmed to determine the presence or absence of one or more of burner block overheating and flame asymmetry based on the burner block temperature.
However, Marcano does disclose a burner (burner block 101) having a hot face (Fig. 2 discloses burner block 101 having a hot face facing combustion zone 1) adjacent to the furnace (Figs. 1-2 disclose burner blocks 101 and 201 being adjacent to furnace walls 150 and 250); and a burner block temperature sensor for sensing a burner block temperature (para. [0054] discloses the use of a temperature sensor for detecting the temperature of a burner block) near the hot face (para. [0054] discloses the temperature sensor being located inside the burner block which is near the hot face); wherein the data processor is further programmed to determine the presence or absence of one or more of burner block overheating and flame asymmetry based on the burner block temperature (see para. [0128]).
Krull and Marcano are considered analogous to the claimed invention because they both are in the field of combustion. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the combustor of Krull to have the burner block configuration and temperature sensor of Marcano in order to prevent overheating of the burner block (Marcano, para. [0128]).
Regarding claim 10, Krull discloses a method of determining an operating condition of an oxy-fuel burner including a fuel passage (see annotated Fig. 1 below) terminating in a fuel nozzle (fuel nozzles 160), a primary oxidant passage (see annotated Fig. 1 below) terminating in an oxidant nozzle (diffuser 150 acts as a nozzle to the air entering the combustor can 120. See Fig. 3 and para. [0017]), the method comprising: sensing at least one of an oxidant nozzle temperature and a fuel nozzle temperature (para. [0012] discloses at least one temperature sensors being used to measure the temperature near the exit of fuel nozzles); comparing the at least one nozzle temperature to a threshold temperature (the first nine sentences of para. [0021] disclose a nozzle temperature being compared to an expected temperature); determining a potential partial obstruction (para. [0015] discloses control unit 65 determining  the abnormal burner conditions of flame holding and flashback which are considered obstructions as evident by the second Merriam-Webster definition of obstruct which is "to hinder from passage, action, or operation") of one of the oxidant nozzle and fuel nozzle (para. [0012] discloses at least one temperature sensors being used to measure the temperature near the exit of fuel nozzles) based on an increase or decrease in the at least one nozzle temperature (see para. [0015]).
Krull does not explicitly disclose a burner block having a face adjacent to the furnace.
However Marcano does disclose a burner block (burner block 101) having a face adjacent to the furnace (Figs. 1-2 disclose burner blocks 101 and 201 being adjacent to furnace walls 150 and 250).
Krull and Marcano are considered analogous to the claimed invention because they both are in the field of combustion. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the combustor of Krull to have the burner block configuration and temperature sensor of Marcano in order to prevent overheating of the burner block (Marcano, para. [0128]).
Additionally Krull does not disclose sensing a burner installation angle indicative of one or more of a burner pitch and a burner roll; and determining whether the burner is installed at a desired orientation with respect to at least one feature of the furnace based on the burner installation angle.
However, Kwon does disclose sensing a burner installation angle (para. [0039] discloses angle sensor 12 being used to sense the angle of nozzle 4 of burners 3) indicative of one or more of a burner pitch and a burner roll (para. [0039] and Fig. 2 disclose angle sensors 12 being capable of sensing the pitch of nozzle 12 which is a component of burner 3); and determining whether the burner is installed at a desired orientation with respect to at least one feature of the furnace based on the burner installation angle (para. [0030] discloses adjusting the angle of nozzle 12 when the sensed position differs from a desired position).
Krull and Kwon are considered analogous to the claimed invention because they both are in the field of combustion. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the combustor of Krull to include the position sensor of Kwon in order to ensure the angle of the installed combustor is correct (para. [0029] of Kwon translation).
Regarding claim 18, Krull in view of Kwon disclose the invention of claim 14 but the combination does not explicitly disclose a burner block having a hot face adjacent to the furnace; and a burner block temperature sensor for sensing a burner block temperature near the hot face; wherein the data processor is further programmed to determine the presence or absence of one or more of burner block overheating and flame asymmetry based on the burner block temperature.
However, Marcano does disclose a burner block (burner block 101) having a hot face (Fig. 2 discloses burner block 101 having a hot face facing combustion zone 1) adjacent to a furnace (Figs. 1-2 disclose burner blocks 101 and 201 being adjacent to furnace walls 150 and 250); and a burner block temperature sensor for sensing a burner block temperature (para. [0054] discloses the use of a temperature sensor for detecting the temperature of a burner block) near the hot face (para. [0054] discloses the temperature sensor being located inside the burner block which is near the hot face); wherein the data processor is further programmed to determine the presence or absence of one or more of burner block overheating and flame asymmetry based on the burner block temperature (see para. [0128]).
Krull and Marcano are considered analogous to the claimed invention because they both are in the field of combustion. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the combustor of Krull to have the burner block configuration and temperature sensor of Marcano in order to prevent overheating of the burner block (Marcano, para. [0128]).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krull in view of Kwon as applied to claims 1 above, and further in view of US 2007/0292810 (referred to as Maiello).
Regarding claim 8, Krull in view of Kwon disclose the invention of claim 1, but the combination does not disclose a data collector programmed to provide power to individual sensors only when data is to be collected, based on one or both of a combination of sensed data and a periodic schedule, and taking into account the specific requirements of each of the individual sensors; a transmitter for wirelessly transmitting sensor data from the data collector to the data processor; and a local power generation system for powering the data collector, the sensors, and the transmitter.
However, Maiello does disclose a data collector (controller 202 which contains controller memory 242) programmed to provide power to individual sensors only when data is to be collected (the first three sentences of para. [0041] discloses controller 202 supplying power to the components of the system 200. Para. [0039] discloses the system 200 having at least one sensor as a component), based on one or both of a combination of sensed data and a periodic schedule (para. [0047] discloses controller memory 242 being used with the rest of controller 202 to control components of  system 200 based on at least flame sense signals and pilot flame ignitions. This limitation is being examined under the interpretation discussed in the Claim Rejections section above), and taking into account the specific requirements of each of the individual sensors (para. [0036] discloses a controller checking sensors for correct operation parameters like voltage and resistance); a transmitter (wireless or wired communication systems as disclosed in para. [0094]) for wirelessly transmitting sensor data (para. [0094] discloses the use of wireless communication systems) from the data collector to the data processor (Fig. 15 and para. [0094] discloses the communication system being able to communicate between controllers and databases); and a local power generation system (AC power supply 216) for powering the data collector, the sensors, and the transmitter (the first three sentences of para. [0041] and Fig. 4 discloses AC power supply 216 supplying power through controller 202 to the components of the system 200 including sensors 222 and 224, controller 202 itself, and the communication connection 244 as disclosed by Fig. 5. Para. [0043] discloses the communication system being connected to communication connection 224).
The language “taking into account the specific requirements of each of the individual sensors” is being interpreted to mean ensuring operating requirements of each individual sensor. This interpretation is made in light of paras. [0135] and [0140] of the immediate application (pg. 28, lines 10-12; pg. 30, lines 5-8; and pg. 30, lines 16-18 of the immediate application) and in order to maintain the broadest reasonable interpretation of the limitation.
Maiello and Krull are considered analogous to the claimed invention because they both are in the field of combustion. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the combustor of Krull to include the wireless communication system of Maiello in order to report when maintenance of the combustor is necessary (Maiello, para. [0030]).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krull in view of Kwon as applied to claims 1 above, and further in view of US 8,172,566 (referred to as Watson).
Regarding claim 9, Krull in view of Kwon and Watson disclose the invention of claim 1 but the combination does not discloses an oxidant and fuel passage geometry wherein the oxidant passage is annular and surrounds the fuel passage.
However Watson does discloses an oxidant and fuel passage geometry wherein the oxidant passage is annular (Fig. 4 of Watson discloses first oxidant gas passage 54 being annular) and surrounds the fuel passage (Fig. 4 of Watson discloses first oxidant gas passage 54 surrounding liquid fuel atomizer 5).
Krull and Watson are considered analogous to the claimed invention because they both are in the field of combustion. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the combustor of Krull to have the secondary oxidant passage geometry of Watson in order to cool the fuel nozzle of Krull with the convection of the oxidant flow (Watson, col. 16, lines 33-42).
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krull in view of Kwon and Marcano as applied to claim 10 above, and further in view of US 5,605,452 (referred to as Robertson).
Regarding claim 11, Krull in view of Marcano and Kwon disclose the method of claim 10 and the combination further discloses determining a potential partial obstruction of the oxidant nozzle based on at least one nozzle temperature (see para. [0015] of Krull).
Krull in view of Marcano and Kwon do not disclose a method further comprising: sensing an oxidant pressure; determining a potential partial obstruction of the oxidant nozzle based on the oxidant pressure.
However, Robertson does disclose sensing an oxidant pressure (pressure transducers 132, 134, and 136 sense the pressure of air flow 118. See col. 5, lines 55-62); determining a potential partial obstruction of the oxidant nozzle based on the oxidant pressure (col. 6, lines 4-13 discloses the use of pressure sensors to detect a disturbance in the equivalence ratios for all firing conditions which is being interpreted as an obstruction as evidenced by the second Merriam-Webster definition of obstruct which is "to hinder from passage, action, or operation").
Krull and Robertson are considered analogous to the claimed invention because they both are in the field of combustion. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the combustor of Krull to include the pressure sensor system of Robertson in order to ensure an optimal fuel to oxidant equivalence ratio (Robertson, col. 6, lines 4-13).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krull in view of Kwon and Marcano as applied to claim 10 above, and further in view of US 8,172,566 (referred to as Watson), and even further in view of US 5,605,452 (Robertson).
Regarding claim 12, Krull in view of Marcano and Kwon disclose the method of claim 10 but the combination does not disclose an oxidant passage geometry in which a secondary oxidant passage is spaced apart at a fixed distance from the primary oxidant passage and a staging valve for proportioning oxidant between the primary and secondary oxidant passages.
However, Watson does disclose an oxidant passage geometry in which a secondary oxidant passage (second oxidant gas passage 56) is spaced apart at a fixed distance from the primary oxidant passage (see Fig. 4) and a staging valve (staging valve 64) for proportioning oxidant between the primary and secondary oxidant passages (see col. 10, lines 36-47).
Krull and Watson are considered analogous to the claimed invention because they both are in the field of combustion. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the combustor of Krull to have the secondary oxidant passage geometry and staging valve of Watson in order to combust any remaining fuel after the initial combustion stage (Watson, col. 5, lines 36-46) and to regulate the oxidant distribution between the two oxidant passages (Watson, col. 4, lines 40-47).
Additionally, Krull in view of Marcano and Kwon do not disclose a method comprising: sensing an oxidant pressure at a location selected from upstream of the staging valve, downstream of the staging valve in the primary oxidant passage, and downstream of the staging valve in the secondary oxidant passage; sensing a staging valve position indicating the proportion of oxidant being directed to the primary and secondary oxidant passages; determining one or more of a potential partial obstruction of one of the primary oxidant passage and the secondary oxidant passage based on the oxidant pressure at one or more of upstream of the staging valve, downstream of the staging valve in the primary oxidant passage, and downstream of the staging valve in the secondary oxidant passage and determining a sub-optimal staging valve position based on the staging valve position.
However, Robertson does disclose a method comprising: sensing an oxidant pressure (pressure transducers 132, 134, and 136 sense the pressure of air flow 118. See col. 5, lines 55-62) at a location selected from upstream of the staging valve, downstream of the staging valve in the primary oxidant passage, and downstream of the staging valve in the secondary oxidant passage (at least Fig. 5 and col 5, lines 55-64 disclose pressure transducers 132, 134, and 136 being positioned in reactant flows 112, 118, and 122 upstream of valves 152, 154, and 156); sensing a staging valve position (col. 6, lines 1-3 disclose the use of a valve position sensor which inherently is used for sensing a valve angle) indicating the proportion of oxidant being directed to the primary and secondary oxidant passages (col. 6, lines 4-13 disclose pressure differential signals which indicate the positions of valves 152, 154, and 156 and, in turn, the respective flows of the fuel and air. Further, col. 6, lines 1-3 disclose the use of a valve position sensor for determining reactant flow which may then be used to indicate air flow rate); determining one or more of a potential partial obstruction of one of the primary oxidant passage and the secondary oxidant passage based on the oxidant pressure at one or more of upstream of the staging valve, downstream of the staging valve in the primary oxidant passage, and downstream of the staging valve in the secondary oxidant passage (col. 6, lines 4-13 discloses the use of pressure sensors to detect a disturbance in the equivalence ratios for all firing conditions which is being interpreted as an obstruction as evidenced by the second Merriam-Webster definition of obstruct which is "to hinder from passage, action, or operation"); and determining a sub-optimal staging valve position based on the staging valve position (col. 6, lines 4-13 of Robertson disclose control system 130 varying reactant flows by altering valves 152, 154, and 156 when the reactant flows are sub-optimal).
Krull and Robertson are considered analogous to the claimed invention because they both are in the field of combustion. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the combustor of Krull to include the pressure sensor system of Robertson in order to ensure an optimal fuel to oxidant equivalence ratio (Robertson, col. 6, lines 4-13).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krull in view of Kwon, Marcano, and Robertson as applied to claim 12 above, and further in view of US 5,172,547 (referred to as Lawrence).
Regarding claim 13, Krull in view of Marcano, Kwon, and Robertson disclose the method of claim 12 but the combination does not discloses sensing pressures at two locations, one on either side of a flow restriction device in at least one of the fuel passage, the primary oxidant passage, and the secondary oxidant passage; determining a flow rate from the pressures at the two locations; and determining the presence or absence of an abnormal burner condition based on the flow rate and the pressure of at least one of the two locations.
However Lawrence does disclose sensing pressures at two locations, one on either side of a flow restriction device (col. 4, line 62 to col. 5, line 7 and Fig. 4 disclose pressure transducers 25 and 27 sensing the pressure on either side of throat 32) in at least one of the fuel passage, the primary oxidant passage, and the secondary oxidant passage (Fig. 4 discloses pressure transducers 25 and 27 being located in the fuel passage made up of throat 32, exit throat 34, and exit port 37); determining a flow rate from the pressures at the two locations (col. 4, line 62 to col. 5, line 7 discloses a flow rate being calculated with two pressures. As evidenced by Robertson col. 1, lines 19-27, flow rate can be described with a differential pressure); and determining the presence or absence of an abnormal burner condition based on the flow rate and the pressure of at least one of the two locations (Fig. 8 and col. 4, lines 51-61 disclose controller 16 detecting and compensating for the abnormal burner condition of reverse-flow).
Krull and Lawrence are considered analogous to the claimed invention because they both are in the field of combustion. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the combustor of Krull to include the pressure differential system of Lawrence in order to more accurately calculate the flow rate of fuel and/or oxidant as it enters the combustor (Lawrence, col. 4, lines 51-61).
Annotated Figures

    PNG
    media_image1.png
    752
    925
    media_image1.png
    Greyscale

Annotated Fig. 1
Annotated Fig. 1 is an annotation of Fig. 3 from Krull.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLE N FRIEDMAN whose telephone number is (571)272-5167. The examiner can normally be reached Monday to Friday 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLE N FRIEDMAN/Examiner, Art Unit 3762   

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762